Per Curiam:
Evidence was clearly admissible to prove that the plaintiff bought with full knowledge that the street had been located, and necessarily understood its effect on the lot he was purchasing.
The deed tendered was for the 60 feet front as specified. The contract was for “about 200” in depth. It is only 195 feet. Hnder all the facts of the case, that is not such a deficiency as to relieve the purchaser from his contract. Lie knew quite as much in regard to the size and location of the lot as the vendor did, and that the damages would accrue to him when the street should be opened.
Judgment affirmed.